UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6428


THOMAS WATERS,

                 Plaintiff - Appellant,

          v.

L. JACKSON, Officer;    J.   BRUNSON,   Captain;   OFFICER   KELLY;
OFFICER REED,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     G. Ross Anderson, Jr., Senior
District Judge. (4:08-cv-02898-GRA)


Submitted:   February 28, 2011               Decided:    March 7, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Waters, Appellant Pro Se. Bradford Cary Andrews, Samuel
F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas    Waters       appeals   the    district    court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.    § 1983   (2006)     complaint.        We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for    the     reasons    stated     by   the    district     court.

Waters v. Jackson, No. 4:08-cv-02898-GRA (D.S.C. Feb. 19, 2010).

We   dispense    with       oral   argument    because    the   facts   and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2